                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                              CIVIL ACTION NO. 18-12643-RWZ


                        AGERO ADMINISTRATIVE SERVICE CORP.

                                               v.

                                 FRANK CAMPOLO, et al.


                                           ORDER

                                     February 15, 2019

ZOBEL, S.D.J.
       This matter having come before the court on the plaintiff’s motion for a

preliminary injunction, and after hearing, it is ORDERED:

       For a period of 12 months from the date of the termination of Frank Campolo’s

(“Campolo”) employment with Agero Administrative Services Corp., Campolo is precluded

from: (A) directly or indirectly soliciting, diverting, taking away or attempting to divert or

take away, from Agero Administrative Services Corp., Agero, Inc., and the direct and

indirect wholly-owned subsidiaries of Agero, Inc. (“Agero”), any of the business or

patronage of any of Agero’s actual or potential customers, clients, accounts, vendors, or

suppliers with whom Campolo had material contact or about whom or regarding whom

Campolo had access to material Confidential Information (the “Relevant Entities”), and (B)

directly or indirectly inducing or attempting to induce the Relevant Entities to reduce the

amount of business they do with Agero.
       Confidential Information means all nonpublic information that has at any time,

either prior to April 3, 2015, or on or after April 3, 2015, been disclosed to Campolo

(including information to which Campolo has been or is given access) by Agero, including

information belonging to any third party that has disclosed or entrusted such information to

Agero, except information that Campolo demonstrates by clear and convincing evidence:

(i) was known to Campolo prior to its disclosure to him by Agero, as evidenced by written

documents predating the commencement of Campolo’s employment or consulting

relationship with Agero; (ii) was public knowledge at the time of its disclosure to Campolo

by Agero, or becomes public knowledge after such disclosure, through no action or

omission on Campolo’s part; or (iii) is lawfully disclosed or made available to Campolo by

a third party having no obligation to Agero or to any third party who disclosed or entrusted

such information to Agero in confidence to maintain the confidentiality of such information.




______February 15, 2019____                       ___________/s/Rya W . Zobel_____________

            DATE                                                RYA W . ZOBEL

                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                              2
